                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

JOHNNY C. DYKE,                                 )
                                                )        Case No. 3:21-cv-282
       Plaintiff,                               )
                                                )        Judge Travis R. McDonough
v.                                              )
                                                )        Magistrate Judge H. Bruce Guyton
SOUTHERN HEALTH PARTNERS, et al.,               )
                                                )
       Defendants.                              )


                                            ORDER



       Before the Court is Magistrate Judge Guyton’s report and recommendation (Doc. 3) that

the Court dismiss Plaintiff’s Complaint (Doc. 2) for jurisdictional deficiencies and pursuant to 28

U.S.C. § 1915(e). No party has timely filed objections to the report and recommendation.

       After reviewing the record and the applicable law, the Court agrees with the Magistrate

Judge’s findings of fact, conclusions of law, and recommendation. Therefore, the Court

ACCEPTS and ADOPTS the report and recommendation (Doc. 3) and ORDERS that the

Complaint (Doc. 2) be DISMISSED WITHOUT PREJUDICE.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00282-TRM-HBG Document 4 Filed 09/09/21 Page 1 of 1 PageID #: 19
